DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on December 1, 2021. Amendments to claims 1-9 and 11-23 have been entered. Rejections under 35 U.S.C. 112(a) and under 35 U.S.C. 102/103 are withdrawn in view of the amendments. Replacement drawings filed on December 17, 2021 have been accepted and entered. The objections to the drawings are withdrawn in view of the replacement drawings. Claims 1-23 are pending and have been examined. The rejections and response to arguments are stated below. 

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a computerized rolling feedback system for financial and risk analysis using disparate data sources, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as fundamental economic practice (including mitigating risk) as well as 
commercial interactions (including fulfilling agreements) as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, claim 1 is directed to a system. 
	Step 2A – Prong one: The limitations of “a server having a processor and a computer readable medium; a target database in communications with the computer readable medium having a set of target records with each target record having target attributes wherein the target records include a target taken from a subject matter the group consisting of income, tax, insurance, debt, risk, health care, estate planning, education, or any combination thereof for an individual; a set of computer readable recommendation instructions stored on the computer readable medium that when executed by the processor are adapted for receiving target input associated with a new target and subject matter, generating a recommendation according to target input and the subject matter, displaying the recommendation wherein the recommendation includes an action and a deadline, and receiving an action input representing if the action was taken or not taken; a set of computer readable prospecting instructions stored on the computer readable medium that when executed by the processor are adapted for receiving the action input, scanning the target database for a first existing target record having similar target attributes to that of the new target, actuating the computer readable recommendation instructions for the first existing target, scanning an external database for changes in subject matter attributes, scanning the target database for a second existing target record having similar subject matter attributes to that of the external database, actuating the computer readable recommendation instructions for the first existing target, and scanning the target database for changes in a third target attributes, actuating the computer readable recommendation instructions for the third existing target if it is determined that there are changes to the third target attributes, and, a set of computer readable similarity instructions stored on the computer readable medium that when executed by the processor are adapted for comparing the target input with an existing input and determining if 
Step 2A – Prong two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of the engines and the machine learning unit to perform all the steps. A plain reading of Figures 1-2B and descriptions in associated paragraphs including paragraphs [0056] – [0058] reveals that general purpose computers suitably programmed (computer readable instructions and the machine learning instructions) are used to execute the claimed steps. The database and the ruleset are broadly interpreted to correspond to generic databases suitably programmed to store the corresponding data. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, computer readable instructions and the machine learning instructions (generic software suitably programmed) to perform the steps recited in the claim, amount to no more than mere instructions to apply the exception using a generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible. Independent claims 11 and 18 are also not patent eligible based on similar reasoning and rationale.
Dependent claims 2-10, 12-17 and 19-23, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance in claims 2-4, 7-9, 12-17, 19-23 the claimed limitations under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because they describe the intermediate steps of the underlying process.  
In claims 5-6 and 10, the claimed limitations under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because they describe the data used in the underlying process.  
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Response to Arguments

4.	In response to Applicants’ arguments on pages 12-22 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
Response Applicants’ arguments regarding Step 2A - Prong 1:  
The claims recite a computerized rolling feedback system for financial and risk analysis using disparate data sources, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as fundamental economic practice (including mitigating risk) as well as commercial interactions (including fulfilling agreements) as discussed in the rejection. A rolling feedback system for financial and risk analysis using disparate data sources is a system for estimating and mitigating risk. Generating a recommendation according to target input and the subject matter, displaying the recommendation wherein the recommendation includes an action and a deadline, and receiving an action input representing if the action was taken or not taken is essentially fulfilling agreements. Hence, the steps of the claim, considered collectively as an ordered combination, covers the abstract category of methods of organizing human activity. Hence, Applicant’s arguments are not persuasive. 
Response Applicants’ arguments regarding Step 2A -Prong 2:
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. A plain reading of Figures 1-2B and descriptions in associated paragraphs including paragraphs [0056] – [0058] reveals that general purpose computers suitably programmed (computer readable instructions and the machine learning instructions) are used to execute the claimed steps. The database and the ruleset are broadly interpreted to correspond to generic databases suitably programmed to store the corresponding data. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The Applicants are merely using these generic features, on a computer server, to apply the abstract concept. The processor in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claims are directed to an abstract idea. 
The features in the claims and those discussed on pages 16-20 of the remarks such as “predictive planning and feedback analysis for the areas of income, tax, insurance, debt, risk, health care, estate planning, and education… scanning an external database for changes in subject matter attributes…. determine if there are targets that are met, targets that need modifications and scanning the target database for changes in a third target attributes and actuating the computer readable recommendation instructions for a target when there are changes in the target… allowing for an initial ruleset to be used without input from other system as well as the ability to update the ruleset upon modifications in the individual circumstance that can be used for analysis of a second individual …. scan an external database for changes in subject matter attributes and scan the target database for a second existing target record having similar subject matter attributes to that of the external database…. comparing the target input with an existing input and determining if the differences between the target input and the existing input have sufficient similarity to determine that the target input and the existing input include the same data type….. recommendations provided to individual or advisors may allow users to have better recommendations based upon the data from multiple individuals rather than tailored recommendations that are limited to the individual…. determining if the target input and the existing input are the same document type (in claim 2)… transmitting the natural language derived data to the set of computer readable recommendation instructions (in claim 4)… and limitations in claims 9-10, 14-15, 22 and 23” considered collectively as an ordered combination may, at best, be characterized as an improvement in the abstract idea of a rolling feedback system for financial and risk analysis using disparate data sources. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“A claim for a new abstract idea is still an abstract idea). It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. Therefore, Applicant’s arguments are not persuasive.
Response Applicants’ arguments regarding Step 2B: 
	As discussed in the rejection, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, computer readable instructions and the machine learning instructions (generic software suitably programmed) to perform the steps recited in the claim, amount to no more than mere instructions to apply the exception using a generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, the claims are not patent eligible.

In response to Applicant’s arguments based on MPEP § 2106.07(a)(III) using the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter), the Examiner would like to point out the Berkheimer memo states:
In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s). This option should be used only when the examiner is certain, based upon his or her personal knowledge, that the additional element(s) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a). 

The additional elements in the claims are a processor, computer readable instructions and the machine learning instructions (generic software suitably programmed) to perform all the steps. A plain reading of Figures 1-2B and descriptions in associated paragraphs including paragraphs [0056] – [0058] reveals that general purpose computers suitably programmed (computer readable instructions and the machine learning instructions) are used to execute the claimed steps. The database and the ruleset are broadly interpreted to correspond to generic databases suitably programmed to store the corresponding data. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. The fact that a general purpose computing system, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Hence, Applicant’s arguments incorporating the Berkheimer memo are not persuasive. In Summary, the computer is merely a platform on which the abstract idea is implemented. Hence, the claims do not recite significantly more than an abstract idea.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “processor” of the server is somehow made more efficient or that the manner in which the processor carries out its basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to a purported improvement in the abstract idea of a rolling feedback system for financial and risk analysis using disparate data sources, for which a computer system is used as a tool in its ordinary capacity. The computer server is merely a platform on which the abstract idea is implemented. Therefore, Applicant’s arguments are not persuasive.
	For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained.
Applicant’s arguments with respect to rejection of pending claims under 35 USC § 112, and under 35 USC § 102/103 have been considered but are moot in view of withdrawn rejections.   
Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a) Drucker et al. (US Pub. 2019/0156426 A1) discloses a system for collecting and processing data having a crawling system of a computing device for collecting the data from at least one public alternative data site; and an automated data processing system for processing the data collected by the crawling system from the at least one public alternative data site. The automated data processing system is configured to generate at least one risk indicator for use in an insurance system. The data collected by the crawling system is used by the computing device to automatically populate an insurance application and to determine the at least one risk indicator by at least combining data from a plurality of the at least one public alternative data sites. 

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695


January 2, 2022